IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LINDA GLEBA,                                : No. 60 MM 2016
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
PENNSYLVANIA PUBLIC UTILITY                 :
COMMISSION,                                 :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.